Exhibit 10.1

 

HEXCEL CORPORATION
MANAGEMENT INCENTIVE COMPENSATION PLAN
As Amended and Restated on April 12, 2004


 

I.  Purpose

 

The purpose of the Hexcel Corporation Management Incentive Compensation Plan
(the “Plan”) is to advance the interests of Hexcel Corporation (the “Company”)
by providing an incentive for those key employees who have a direct, measurable
opportunity to advance the Company’s goals and promote the growth and long-range
interests of the Company. In addition, it is intended that the Plan create
linkage between performance and compensation, align management’s interests with
the interests of stockholders and encourage team management and corporate
success. A further purpose of the Plan is to serve as a qualified
performance-based compensation program under Section 162 (m) of the Code (as
defined below) in order to preserve the Company’s tax deduction for compensation
paid under the Plan to the Chief Executive Officer of the Company.

 

II.  Definitions

 

(a)                    “Adjusted GBU EBITDA” shall mean EBITDA before business
consolidation and restructuring expenses.

 

(b)                   “Adjusted EBITDA” shall mean, with respect to a GBU, GBU
EBITDA before business consolidation and restructuring expenses.

 

(c)                    “Affiliate” of any Person shall mean any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.  The term
“Control” shall have the meaning specified in Rule 12b-2 under the Exchange Act.

 

(d)                   “Award” shall mean the amount (if any) payable to a
Participant in respect of a Plan Year pursuant to the Plan.

 

(e)                    “Beneficial Owner” (and variants thereof) shall have the
meaning given in Rule 13d-3 promulgated under the Exchange Act.

 

(f)                      “Board” shall mean the Board of Directors of the
Company.

 

(g)                   “Cause” shall mean (i) the willful and continued failure
by the Participant to substantially perform the Participant’s duties with the
Company (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Participant by the Company, which demand
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed the Participant’s duties, or (ii)
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Participant’s part shall be deemed “willful” unless done,
or omitted to

 

--------------------------------------------------------------------------------


 

be done, by the Participant not in good faith and without reasonable belief that
the Participant’s act, or failure to act, was in the best interest of the
Company.

 

(h)                   “CEO” shall mean the Chief Executive Officer of the
Company.

 

(i)                       “Change in Control” shall have the meaning given in
Article XV hereof.

 

(j)                       “Code” shall mean the Internal Revenue Code, as
amended.

 

(k)                    “Committee” shall mean the Compensation Committee of the
Board or such other committee of the Board as may be designated from time to
time to administer the Plan.

 

(l)                       “Company” shall mean Hexcel Corporation, a Delaware
corporation.

 

(m)                 “Consolidated Operating Cash Flow” shall mean the Company’s
operating cash flow computed as the sum of Adjusted EBITDA, changes in working
capital (on a constant currency basis), capital expenditures, cash dividends
received and cash payments made for business consolidation and restructuring
expenses.

 

(n)                   “Consolidated Operating Income” shall mean the net income
of the Company and its Subsidiaries before preferred dividends and accretion,
equity in earnings (losses) of affiliated companies, income taxes, interest
expense and other non-operating gains and losses of the Company.

 

(o)                   “Disability” shall mean that, as a result of the
Participant’s incapacity due to physical or mental illness or injury, the
Participant shall not have performed all or substantially all of the
Participant’s usual duties as an employee for a period of more than
one-hundred-fifty (150) days in any period of one-hundred-eighty (180)
consecutive days.

 

(p)                   “EBIT” shall mean net income of the Company and its
Subsidiaries before preferred dividends and accretion, equity in earnings
(losses) of affiliated companies and income taxes.

 

(q)                   “EBITDA” shall mean EBIT before depreciation and
amortization.

 

(r)                      “EBT” shall mean net income of the Company and its
Subsidiaries before preferred dividends and accretion, equity in earnings
(losses) of affiliated companies and income taxes.

 

(s)                    “EPS (basic)” shall mean the consolidated net earnings
(losses) available to common shareholders of the Company and its Subsidiaries
per share of issued and outstanding Stock.

 

(t)                      “EPS (diluted)” shall mean the consolidated net
earnings (losses) available to common shareholders of the Company and its
Subsidiaries per share of Stock on a fully diluted basis.

 

(u)                   “Eligible Employee” shall mean any officer or employee of
the Company or a Subsidiary.

 

2

--------------------------------------------------------------------------------


 

(v)                   “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.

 

(w)                 “GBU EBITDA” shall mean, with respect to a GBU, EBIT before
depreciation and amoritzation.

 

(x)                     “GBU Operating Cash Flow” shall mean, with respect to a
GBU, operating cash flow computed as the sum of Adjusted EBITDA, changes in
working capital (on a constant currency basis), capital expenditures, cash
dividends received and cash payments made for business consolidation and
restructuring expenses.

 

(y)                   “Management Stock Purchase Plan” shall mean the Hexcel
Corporation Management Stock Purchase Plan, as amended from time to time.

 

(z)                     “Participant” shall mean any Eligible Employee who is
approved by the Committee, in its sole discretion, for participation in the Plan
in any Plan Year.

 

(aa)              “Performance Goals” shall mean any one or more criteria and
objectives established by the Committee which must be met during the Plan Year
as a condition of the Participant’s receipt of an Award in respect of such Plan
Year. Performance Goals applicable to the CEO shall be based upon the extent of
attainment of a level of Adjusted EBITDA, Consolidated Operating Cash Flow,
Consolidated Operating Income, EBIT, EBITDA, EBT, EPS (basic), EPS (diluted),
ROE, Revenue, RONA, Stock Price or SVA. Performance Goals applicable to any
Participant other than the CEO may be any performance measurement relating to
the Company, a Subsidiary or business unit which the Committee deems appropriate
as well as the extent of attainment by a Participant of individual performance
objectives.

 

(bb)            “Person”, as used in Article XV hereof, shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) of the Exchange Act.

 

(cc)              “Plan” shall mean this Hexcel Corporation Management Incentive
Compensation Plan, as amended from time to time.

 

(dd)            “Plan Year” shall mean each calendar year during which the Plan
is in effect.

 

(ee)              “Restricted Stock Units” shall mean the units in which an
Award is partially or wholly payable pursuant to Article VI hereof and which are
issuable pursuant to the Management Stock Purchase Plan.

 

(ff)                  “ROE” shall mean return on the equity of the Company and
its Subsidiaries on a consolidated basis.

 

(gg)            “Revenue” shall mean the consolidated net sales of the Company
and its Subsidiaries.

 

(hh)            “RONA” shall mean return on the consolidated net assets of the
Company and its Subsidiaries.

 

(ii)                    “Stock” shall mean shares of common stock of the
Company, par value $.01 per share.

 

3

--------------------------------------------------------------------------------


 

(jj)                    “Stockholders Agreement” shall mean any stockholders
agreement, governance agreement or other similar agreement between the Company
and a holder or holders of Voting Securities.

 

(kk)              “Stock Price” shall mean the price of the Company’s Stock as
reported on the New York Stock Exchange Consolidated Transactions Tape.

 

(ll)                    “Subsidiary” shall mean any subsidiary corporation of
the Company consolidated with the Company for financial reporting purposes.

 

(mm)        “SVA” shall mean return on the weighted average cost of capital of
the Company.

 

(nn)            “Target Incentive Award” shall have the meaning given in
Section V(A) hereof.

 

(oo)            “Voting Securities” means Common Stock and any other securities
of the Company entitled to vote generally in the election of directors of the
Company.

 

III.  Administration

 

Administration of the Plan shall be by the Committee, which shall, in applying
and interpreting the provisions of the Plan, have full power and authority to
construe, interpret and carry out the provisions of the Plan.  All decisions,
interpretations and actions of the Committee under the Plan shall be at the
Committee’s sole and absolute discretion and shall be final, conclusive and
binding upon all parties. No member of the Board or the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award granted hereunder.

 

IV.  Eligibility for Participation

 

The Committee shall have full and complete discretion in determining which
Eligible Employees may be Participants in the Plan in any Plan Year.
Participation in the Plan in any Plan Year shall not confer any right on any
Participant to participate in any subsequent Plan Year.

 

V.  Determination of Awards

 

A.                     Establishment of Target Incentive Awards and Performance
Goals.  No later than ninety (90) days after the beginning of a Plan Year the
Committee shall establish for each Participant (i) a Target Incentive Award for
such Plan Year and the applicable Performance Goals in respect of such Plan Year
and (ii) the amount of Award payable under the Plan as a percentage (which may
exceed one hundred (100%) percent) of the Target Incentive Award, derived from
the degree of achievement of the applicable Performance Goals. The Performance
Goals established by the Committee may be (but need not be) different each Plan
Year and different goals may be applicable to different Participants. As soon as
practicable after the establishment of the Target Incentive Award and
Performance Goals, each Participant shall be notified in writing of such Target
Incentive Award and the corresponding Performance Goals.

 

B.                       Amount of Award Payable Normally.  The Committee shall
determine the Award payable to each Participant from the degree of achievement
of the applicable Performance Goals. The Committee may, in its sole discretion,
(a) increase the amount of any Award otherwise

 

4

--------------------------------------------------------------------------------


 

payable to any Participant (other than the CEO) or (b) decrease or eliminate the
amount payable to a Participant (including the CEO), in each case to reflect
such Participant’s individual performance or such other factors as the Committee
deems relevant, or in recognition of changed or special circumstances. The
amount of the Award payable to the CEO for any Plan Year shall not exceed
$2,000,000.

 

C.                       Amount of Award with Change of Employment Status.  In
the event of a change in employment status of a Participant (other than the CEO)
during the Plan Year, the Committee may, in its sole discretion, adjust the
Award determinants for the Participant based upon the Participant’s new status.

 

D.                      Amount of Award with Termination of Employment or Change
in Control.  Except as otherwise provided in this paragraph, payment of an Award
to a Participant for a particular Plan Year shall be made only if the
Participant is employed by the Company or one of its Subsidiaries on the last
day of the Plan Year. Notwithstanding any other provision of the Plan, in the
case of a Participant’s voluntary termination of employment with the Company or
a Subsidiary or upon termination of employment with the Company or a Subsidiary
for Cause during a Plan Year, the Committee may, in its sole discretion,
authorize the full or partial payment of an Award for such Plan Year, if the
Participant was actively employed for at least six months during the Plan Year.
In the case of a Participant’s separation from service due to Disability or
death or, in the case of a Participant’s (other than the CEO) involuntary
termination of employment by the Company or a Subsidiary other than for Cause, a
Participant shall be entitled to receive an Award, prorated for the period of
active employment with the Company or a Subsidiary during the Plan Year, payable
in accordance with Article VI below. In the case of a Change in Control of the
Company during a Plan Year, a Participant shall be entitled to receive an Award,
prorated for the period of active employment with the Company or a Subsidiary
during such Plan Year and prior to the Change in Control, computed as if
applicable Performance Goals had been attained at the one hundred (100%) percent
level and payable in cash no later than the fifth (5th) day following the Change
in Control.

 

VI.  Payment of Awards

 

A.                     Timing of Payment.  Except as provided in the last
sentence of Section V(D) hereof, an Award which becomes payable to a Participant
pursuant to Article V hereof shall be paid to the Participant (or the
Participant’s estate in the event of the Participant’s death) as soon as
practicable after the close of the Plan Year and certification by the Committee
of the degree of achievement of the relevant Performance Goals. No Participant
shall have the unconditional right to an Award hereunder until the Plan Year has
concluded and the exact amount of the Award (if any) has been determined and
certified by the Committee.

 

B.                       Payment in Cash and/or Restricted Stock Units.  At the
election of each Participant who has been designated by the Committee as a
participant in the Management Stock Purchase Plan, up to fifty (50%) percent of
the Participant’s Award for any Plan Year shall be paid in Restricted Stock
Units pursuant to, and subject to the terms and conditions of, the Management
Stock Purchase Plan; provided, however, that the Participant’s Award for any
Plan Year in which a Change in Control occurs shall be paid totally in cash. The
Committee, in its discretion, may permit a Participant in the Management Stock
Purchase Plan who first becomes employed by the Company or a Subsidiary during a
given Plan Year to elect to have up to one-hundred (100%) percent of the
Participant’s Award for such Plan Year paid in such Restricted Stock Units. The
number of Restricted Stock Units to be paid to a Participant shall be calculated
in accordance with the Management Stock Purchase Plan. Payment of the balance of
the Participant’s Award for

 

5

--------------------------------------------------------------------------------


 

such Plan Year (or all thereof if no election of Restricted Stock Units is made
by the Participant) shall be made in cash. Payments of portions of any Awards
made in Restricted Stock Units pursuant to the Management Stock Purchase Plan
may be referred to therein as “purchases” of such Restricted Stock Units.

 

VII.  Deferral Elections

 

The Committee may, at its option, establish written procedures pursuant to which
Participants are permitted to defer the receipt of Awards payable under the
Plan.

 

VIII.  Accounting Determinations

 

The Committee reserves sole discretion in adopting and changing, from time to
time, the accounting principles and practices reflected in audited financial
statements of the Company and, in its sole and absolute judgment, to make such
other adjustments in Company financial results and/or Performance Goals as may
be deemed reasonable, including, without limitation, changes to reflect
acquisitions, divestitures, other corporate capital reorganizations,
recapitalization or extraordinary events.

 

IX.  Amendment and Termination of Plan

 

The Compensation Committee of the Board reserves the right, at any time
including during a Plan Year, to amend, suspend or terminate the Plan, in whole
or in part, in any manner, and for any reason, and without the consent of any
Participant, or other person; provided, that no such amendment, suspension or
termination shall adversely affect the payment of any Award for a Plan Year
ending prior to the action amending, suspending or terminating the Plan or the
payment of any Award payable pursuant to the last sentence of Section V(D)
hereof or the rights of a Participant pursuant to any agreement with the Company
or any Subsidiary.

 

X.  Governing Law

 

The provisions of the Plan shall be governed and construed in accordance with
the laws of the State of Delaware without giving effect to the choice of law
principles thereof.

 

XI.  Miscellaneous Provisions

 

Nothing contained in the Plan shall give any employee the right to be retained
in the employment of the Company or a Subsidiary or affect the right of the
Company or a Subsidiary to dismiss any employee. The Plan shall not constitute a
contract between the Company or a Subsidiary and any employee. Unless approved
by the Committee in respect of a particular Plan Year, no Participant shall have
any right to be granted an Award hereunder. Nothing contained in the Plan shall
restrict the Committee’s power to grant any employee an award or bonus outside
the scope of this Plan.

 

XII.  No Alienation of Benefits

 

Except insofar as may otherwise be required by law, no amount payable at any
time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, nor in any manner be subject to the debts or
liabilities of a Participant, and any attempt to so alienate or subject any such
amount, whether presently or thereafter payable, shall be void.

 

6

--------------------------------------------------------------------------------


 

XIII.  No Right, Title or Interest in Company’s Assets

 

Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create, or be construed to create, a trust of any kind, or fiduciary
relationship between the Company or a Subsidiary and any Participant or any
other person. To the extent that any person acquires a right to receive payments
from the Company under the Plan, such rights shall be no greater than the right
of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company, and no special or
separate funds shall be established, and no segregation of assets shall be made,
to assure payment thereof.

 

XIV.  No Stock Subject to the Plan

 

No shares of Stock shall be reserved for, or issued under, the Plan. To the
extent that Awards are paid in Restricted Stock Units, each Restricted Stock
Unit shall be issued under, and subject to the terms and conditions of, the
Management Stock Purchase Plan.

 

XV.  Change in Control

 

Unless otherwise specified by the Committee at the commencement of a Plan Year,
for purposes of the Plan the term “Change in Control” shall mean any of the
following events:

 

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
40% or more of either (a) the then outstanding Stock of the Company (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Company (the “Total Voting Power”); excluding, however, the following:
(i) any acquisition by the Company or any of its Controlled Affiliates, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates and (iii) any
Person who becomes such a Beneficial Owner in connection with a transaction
described in the exclusion within paragraph (3) below; or

 

(2) a change in the composition of the Board such that the individuals who, as
of April 12, 2004, constitute the Board (such individuals shall be hereinafter
referred to as the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
definition, that any individual who becomes a director subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
made or approved pursuant to the terms of each then existing Stockholders
Agreement or by a vote of at least a majority of the Incumbent Directors (or
directors whose election or nomination for election was previously so approved)
shall be considered a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or legal entity other than the Board shall not be considered a member of
the Incumbent Board; or

 

(3) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (a) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the Outstanding Common Stock and Total Voting Power immediately
prior to such Corporate Transaction will Beneficially Own, directly or
indirectly,

 

7

--------------------------------------------------------------------------------


 

more than 50%, respectively, of the outstanding common stock and the combined
voting power of the then outstanding common stock and the combined voting power
of the then outstanding securities entitled to vote generally in the election of
directors of the company resulting from such Corporate Transaction (including,
without limitation, a company which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Corporate Transaction of the Outstanding
Common Stock and Total Voting Power, as the case may be, and (b) immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the company
resulting from such Corporate Transaction (including, without limitation, a
company which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); or

 

(4) the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

XVI.  Interpretation

 

The Plan is designed and intended to comply with Section 162 (m) of the Code to
the extent applicable to the CEO as a “covered person” as defined therein, and
the Plan shall be construed in a manner to so comply.

 

XVII.  Effective Date and Term

 

This Plan is hereby amended and restated as authorized by the Compensation
Committee on April 12, 2004, subject to shareholder approval.

 

8

--------------------------------------------------------------------------------